DETAILED ACTION
Applicant: KANEKO, Tomonori; NAGAE, Kosuke; KAYA, Takatoshi; & NAKAMURA, Yukito
Assignee: Konica Minolta, Inc.
Attorney: Donald C. Lucas (Reg. No.: 31,275) and Shintaro Yamada (Reg. No.: 72,002)
Filing: Amendment filed 20 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office, and claims 1, 3-5, 7-8, 10-12, 14-17, and 19 have been further amended to make the claims definite and avoid the cited art.

Response to Arguments
Applicant’s arguments, see Pages 15-25, filed 20 January 2022, with respect to formality objections & claim rejections have been fully considered and are persuasive in that the suggested amendments have been made to the Drawings & Specification, the claims have been amended to make them definite (§112), and the claims have been amended to avoid the cited art (§§102,103).  The objections of the Specification & Drawings have been withdrawn, and the rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, and 14, the closest prior art references are:
Ogawa – which discloses a detection chip (16) including a well body (16) having an opening at an upper portion (16a) and a side wall (16c) including a side wall member (16d) including a trapping 16c; Pg. 4, 8th F.P.).  However, Ogawa fails to disclose an opening hole at a side portion and it fails to disclose the side wall member is fixed to the well body so as to cover at least part of the opening hole in the side portion of the housing. 

    PNG
    media_image1.png
    286
    321
    media_image1.png
    Greyscale

Blair et al. – which discloses a detection chip (10) including a well body including an opening hole at an upper portion (Fig. 11a opening) for trapping bulk solution with fluorophores (26) between side wall members (22) forming a diffraction grating (¶¶84-85) in a metal layer (18) for performing surface plasmon resonance (¶¶84-85).  However, Blair et al. fails to disclose an opening hole at a side portion, it fails to disclose a side wall member having a trapping region, and it fails to disclose the side wall member is fixed to the well body so as to cover at least part of the opening hole in the side portion of the housing.

    PNG
    media_image2.png
    354
    561
    media_image2.png
    Greyscale

Kaya – which discloses a detection chip (22) including a well body (16) having an opening hole at an upper portion (16), a wall member (12) on which a trapping region including a metal film (14) forming a reaction field (¶¶107-110) to form plasmon resonance (¶¶107-110).  However, Kaya fails to disclose an opening hole at a side portion and it fails to disclose the side wall member is fixed to the well body so as to cover at least part of the opening hole in the side portion of the housing.

    PNG
    media_image3.png
    418
    1074
    media_image3.png
    Greyscale

Hinckley (US Pat. 4,833,087) – which discloses a detection chip (10b; C.1:L.6-17 home test kits for pregnancy, ovulation, & occult blood) including well bodies (12b,14b,16b) including a housing having an opening hole (12b,14b,16b) at an upper portion and an opening hole (54b) at a side portion (side wall 42b), a trapping region for trapping a substance (30b; C.5:L.15-17 lower portion 30b, containing, respectively, filter matrix 22b and reagent 24b, and absorbing medium 32b).  However, Hinckley fails to disclose a side wall member on which a trapping region for trapping a substance to be detected is arranged and it fails to disclose the side wall member is fixed to the well body so as to cover at least part of the opening hole in the side portion of the housing.

    PNG
    media_image4.png
    296
    493
    media_image4.png
    Greyscale

claim 1), a detection system including a detection chip (claim 10), or a detection method including a detection chip (claim 14) including a well body including a housing having an opening hole at an upper portion and an opening hole at a side portion; and a side wall member on which a trapping region for trapping a substance to be detected is arranged and at least part of the trapping region is exposed into the housing via the opening hole and the side wall member is fixed to the well body so as to cover at least part of the opening hole in the side portion of the housing, in combination with the other claimed elements.  Claims 2-9, 11-13, and 15-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884